Citation Nr: 0003852	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of gunshot wounds to the left lower extremity.

2.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney At Law



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board denied the veteran's claim of entitlement to a 
compensable disability rating for residuals of gunshot wounds 
to the left lower extremity by a decision dated in June 1998.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In June 1999, the Court vacated the Board's decision and 
remanded the case for additional development.

As an additional matter, it is noted that when this case was 
previously before the Board in June 1998, the Board issued a 
remand for the RO to consider whether the veteran was 
entitled to a 10 percent rating for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.  In a July 1998 Supplemental Statement of 
the Case, the RO denied entitlement to a 10 percent rating 
based on multiple, noncompensable, service-connected 
disabilities.  Since the additional development required by 
the Court's decision may result in a grant of a compensable 
rating for the veteran's gunshot wound residuals of the left 
lower extremity, the Board will defer consideration of the 
38 C.F.R. § 3.324 issue until after this development has been 
completed.

It is further noted that when this case was previously before 
the Board, the veteran was represented by a Veterans Service 
Organization.  However, he was represented by a private 
attorney in his appeal to the Court.  In December 1999, the 
attorney reported, in response to correspondence from the 
Board, that he would continue to represent the veteran in his 
claim.


REMAND

The veteran submitted his initial claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left leg in July 1987.  This claim was subsequently denied by 
a February 1988 rating decision, and upheld by the Board in 
an October 1989 decision.

The veteran sought to reopen his claim in June 1993.  A 
personal hearing was subsequently held before a Hearing 
Officer at the RO in June 1994.  Thereafter, in a June 1994 
decision, the Hearing Officer held that the veteran had 
submitted new and material evidence sufficient to warrant a 
grant of service connection for gunshot wound residuals to 
the left lower extremity.  A concurrent rating decision 
assigned a noncompensable disability rating, effective June 
25, 1993.  This rating was assigned based upon three 
asymptomatic scars on the veteran's left leg, as shown by a 
December 1987 VA medical examination.  The veteran appealed 
this decision to the Board, contending that he was entitled 
to a compensable disability rating.

When the case came before the Board in April 1997, it was 
found that the only pertinent medical evidence regarding the 
gunshot wound residuals was a December 1987 VA medical 
examination.  As a result, the Board concluded that the VA's 
statutory duty to assist required that the case be remanded 
for a new VA medical examination to determine the current 
severity of the gunshot wound residuals.  The Board 
specifically stated the examiner should describe the gunshot 
wound scars, and state whether or not any of the scars were 
tender and painful on objective demonstration or were 
productive of any functional limitations.  After this 
examination was complete, the RO was to readjudicate the 
issue taking into consideration possible damage to Muscle 
Group XI.  

Following the Board's remand, the veteran was accorded a 
"muscles" examination and a "joints" examination by VA for 
disability evaluation purposes in August 1997.  After 
reviewing the results of these examinations, the RO confirmed 
and continued the noncompensable disability rating in a 
November 1997 Supplemental Statement of the Case.  This 
decision was upheld by the Board in June 1998.

The veteran appealed the Board's June 1998 decision to the 
Court.  In June 1999, the Court vacated the Board's decision 
and remanded the case for development and readjudication 
because the VA examiner made no finding as to whether the 
veteran's scars were tender and painful, as the Board had 
requested in the April 1997 remand.  Since the examiner 
failed to render the requested opinion regarding the 
veteran's scars, and the Board failed to remand the case to 
obtain the missing opinion, it was held that there had been a 
violation of the Court's decision in Stegall v. West, 11 Vet. 
App. 268 (1998), and the duty to assist under 38 U.S.C.A. 
§ 5107(a) as construed in Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the case was vacated and 
remanded for the Board to obtain the opinion requested in the 
April 1997 remand as to whether the veteran's scars were 
tender and painful on objective determination.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the instant case is an appeal from assignment of 
an initial rating, the concept of "staged ratings" is 
applicable and should be considered on readjudication of the 
veteran's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of any medical care providers 
who treated the veteran for his gunshot 
wound residuals of the left lower 
extremity.  After securing any necessary 
release, the RO should obtain those 
records not already on file.

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the nature and severity of his 
gunshot wound residuals of the left lower 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must describe the gunshot wound scars and 
state whether or not any of the scars are 
tender and painful on objective 
determination or are productive of any 
functional limitations.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical report to ensure that 
it is responsive to and in compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall, 
supra.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should also 
reflect consideration of "staged 
ratings" pursuant to Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


